DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-10 in the reply filed on February 15, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fauzzi (US 2006/0148063).
Regarding claim 1, Fauzzi teaches an apparatus for processing samples comprising a housing having at least one outer wall that defines an internal cavity therein; (Refer to Figure 3) a receptacle disposed within the internal cavity, wherein the 
Regarding claim 2, the controller is configured to detect temperature errors over time, wherein each detected temperature error is determined based on a desired temperature and a detected temperature received from the at least one heater sensor. (Refer to Paragraphs [271-276])
Regarding claim 3, the controller is configured to compare at least one initial detected temperature error to a threshold value to determine whether the consumable holder is below the ambient temperature. (Refer to Paragraphs [271-276])
Regarding claim 4, the at least one initial detected temperature error is determined based on a detected temperature that is detected by the at least one heater sensor within ten seconds after the consumable holder is inserted into the receptacle.  (Refer to Paragraphs [271-276])
Regarding claim 5, the threshold value is based on an expected temperature error at the ambient temperature. (Refer to Paragraphs [271-276])
Regarding claim 6, the controller is configured to direct the heater to apply an elevated temperature to the consumable holder that is greater than the target temperature, and reduce an amount of heat applied to the consumable holder before the consumable holder exceeds a target temperature that is less than the elevated temperature. (Refer to Paragraphs [271-276])
Regarding claim 7, the controller is configured to extend a period of time that the heater applies the elevated temperature when the controller determines that the consumable holder is below an ambient temperature. (Refer to Paragraphs [271-276])
Regarding claim 8, the controller is configured to determine an estimate of the extended period of time based on a ratio of 1) the at least one initial detected temperature error and 2) an expected temperature error at the ambient temperature.  (Refer to Paragraphs [271-276])
Regarding claim 9, the controller is configured to determine an actual extended period of time that the heater applies the elevated temperature based on a ratio of 1) a summation of detected temperature errors over time and 2) a summation of expected temperature errors over time.  (Refer to Paragraphs [271-276])
Regarding claim 10, the controller is configured to increase power provided to the at least one heater when the controller determines that the consumable holder is below the ambient temperature. (Refer to Paragraphs [271-276])
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798